Citation Nr: 0109031	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to Department of Veterans 
Affairs (VA) benefits as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J. L. and S. K. 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the VA 
Regional Office (RO) in Manila, Philippines.


REMAND

In a May 1997 administrative decision the RO determined that 
the appellant was not entitled to recognition as the 
veteran's surviving spouse for VA purposes effective 
September 1, 1990.  

In a December 1998 decision the Board affirmed the RO's 
determination that the appellant was not entitled to 
recognition as the veteran's surviving spouse.  

In October 1999, the RO's committee on waivers and 
indebtedness denied the appellant's request for waiver of 
indebtedness in the amount of $42,925.50.  The indebtedness 
was created as the result of the May 1997 administrative 
determination that she was not entitled to recognition as the 
veteran's surviving spouse.

In a brief on appeal presented to the Board in December 2000, 
the appellant's representative argued that the appellant 
never intended to appeal the decision denying reopening of 
the claim for recognition as the surviving spouse.  He argued 
that the appellant actually intended to appeal the denial of 
waiver of the indebtedness.

The record reflects that in January 2000 the RO informed the 
appellant that she had not submitted new and material 
evidence to reopen her claim for recognition as the veteran's 
surviving spouse.  In February 2000, the surviving spouse 
submitted a letter in which she made specific reference to 
the RO's January 2000 statement and expressed disagreement 
with that determination.  In March 2000 the RO issued a 
statement of the case as to the issue of whether new and 
material evidence had been submitted.  Later that month the 
appellant submitted a VA Form 9, appeal to Board of Veterans' 
Appeals, in which she listed the issue as "Restoration of VA 
benefits as the unremarried widow of the above named 
veteran."

A preliminary review suggests that the appellant intended to 
perfect, and did perfect, an appeal as to the RO's decision 
denying reopening of her claim for recognition as the 
veteran's surviving spouse.  38 C.F.R. § 20.200 (2000).  The 
appellant has not withdrawn that appeal.  38 C.F.R. § 20.204 
(providing that an appeal may only be withdrawn in writing, 
and only by the appellant if, as in this case, the 
substantive appeal was submitted by the appellant).

While the appellant appears to have perfected an appeal as to 
the issue of new and material evidence to reopen her claim 
for recognition as the veteran's surviving spouse, some of 
her statements could be construed as expressing disagreement 
with the denial of her request for waiver of her 
indebtedness.  For instance, the appellant wrote in her March 
2000, substantive appeal that she disagreed with the 
termination of her benefits.  This statement seems to 
challenge the creation of the indebtedness.  Her statements 
together with the statements by her representative, rise to 
the level of a notice of disagreement with the denial of 
waiver of the indebtedness.  See Collaro v. West, 136 F.3d 
1304, 1310 (Fed. Cir. 1998).

The RO has not yet issued a statement of the case on the 
issue of entitlement to waiver of the indebtedness and the 
propriety of the creation of the indebtedness.  This issue 
must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process), see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

A decision on the issue of the appellant's entitlement to 
recognition as the veteran's surviving spouse, could have an 
impact on the disposition of her claim for waiver of 
indebtedness and dispute as to the creation of the 
indebtedness.  As such these issues are inextricably 
intertwined, and a decision on the new and material evidence 
issue will be deferred pending development of the waiver 
claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions;  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  RO should then issue a statement of 
the case as to the issue of entitlement 
to waiver of overpayment of the 
indebtedness in the amount of $42,925.50, 
including consideration of the propriety 
of the creation of the indebtedness.

The case should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


